   Case 2:20-cr-00786-SDW Document 27 Filed 09/15/20 Page 1 of 1 PageID: 70

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                    *
                                 *       Crim. No. 20-786 (SDW)
      v.                         *      CRIM. NO. 19-mj-7523
                                 *
RAJENDRA KANKARIYA               *
                                 *
                               *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
               FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

   X    That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  X     That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

Defendant wishes to proceed expeditiously and the pandemic has made that difficult.
The Government consents.


Accordingly, the proceeding(s) held on this date may be conducted by:
   X      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: 9/15/2020                                                     s/Susan D. Wigenton
                                                                   Hon. Susan D. Wigenton
                                                                   United States District Judge
